Citation Nr: 0016119	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  95-25 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability characterized by sinus and chest congestion, to 
include service connection for an undiagnosed illness under 
the provisions of 38 U.S.C.A. § 1117 & 38 C.F.R. § 3.317.

2.  Entitlement to service connection for chronic fatigue, to 
include service connection for an undiagnosed illness under 
the provisions of 38 U.S.C.A. § 1117 & 38 C.F.R. § 3.317.

3.  Entitlement to service connection for memory loss, to 
include service connection for an undiagnosed illness under 
the provisions of 38 U.S.C.A. § 1117 & 38 C.F.R. § 3.317.

4.  Entitlement to service connection for chronic headaches, 
to include service connection for an undiagnosed illness 
under the provisions of 38 U.S.C.A. § 1117 & 38 C.F.R. 
§ 3.317.

5.  Entitlement to service connection for vertigo, to include 
service connection for an undiagnosed illness under the 
provisions of 38 U.S.C.A. § 1117 & 38 C.F.R. § 3.317.

6.  Entitlement to service connection for multiple joint 
pain, to include service connection for an undiagnosed 
illness under the provisions of 38 U.S.C.A. § 1117 & 
38 C.F.R. § 3.317.

7.  Entitlement to service connection for a gastrointestinal 
disability characterized by diarrhea, indigestion, and 
abdominal pain; to include service connection for an 
undiagnosed illness under the provisions of 38 U.S.C.A. 
§ 1117 & 38 C.F.R. § 3.317.

8.  Entitlement to service connection for a psychiatric 
disability, to include service connection for post-traumatic 
stress disorder.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1975 to August 
1977 and from December 1990 to June 1991.  This appeal arises 
from an August 1994 rating decision of the Louisville, 
Kentucky, Regional Office (RO) that denied direct service 
connection for a respiratory disability, chronic fatigue, 
memory loss, chronic headaches, vertigo, multiple joint pain, 
and a gastrointestinal disability.  In a subsequent rating 
decision of February 1995 prepared by the Philadelphia, 
Pennsylvania, RO, these claimed disabilities were also denied 
service connection due to an undiagnosed illness under the 
provisions of 38 U.S.C.A. § 1117 (West Supp. 1999) & 
38 C.F.R. § 3.317 (1999).  The veteran appealed both of these 
determinations.

The RO also denied the veteran's claim for service connection 
for a psychiatric disability in the rating decision of August 
1994.  He filed a timely notice of disagreement (NOD) with 
this decision in February 1995.  A statement of the case 
(SOC) was not issued on this issue until December 1999.  
There is no timely VA Form 9 or substantive appeal of record 
for this issue.  However, as further discussed in the 
following analysis section of this decision, the undersigned 
finds that this claim is inextricably intertwined with the 
issue of direct service connection for chronic fatigue and 
memory loss.  Thus, this issue will be considered in the 
current appeal.

In his substantive appeal (VA Form 9) of July 1995, the 
veteran requested a hearing before a traveling member of the 
Board of Veterans' Appeals to be held at the RO.  After 
additional clarification by the RO on the type of hearing the 
veteran wanted, he was subsequently scheduled for a hearing 
at the RO before a VA Hearing Officer.  He was informed at 
his last known address of the date and time of this hearing, 
but failed to report.


FINDINGS OF FACT

1.  The veteran has not submitted appropriate medical 
evidence of a current gastrointestinal disability 
characterized by diarrhea, indigestion, and abdominal pain, 
to include a competent nexus between the signs and symptoms 
of this claimed disability and an undiagnosed illness, and, 
therefore, has not presented a plausible claim for service 
connection.

2.  The lay and medical evidence presents plausible claims 
for service connection for chronic fatigue, memory loss, 
chronic headaches, vertigo, respiratory disability 
characterized by sinus and chest congestion, multiple joint 
pain, and a psychiatric disability.

3.  The medical evidence does not establish that the 
veteran's claimed chronic fatigue, memory loss, chronic 
headaches, vertigo, respiratory disability characterized by 
sinus and chest congestion, or multiple joint pain are the 
result of an undiagnosed illness.

4.  The medical evidence does not establish that the 
veteran's claimed chronic headaches, vertigo, respiratory 
disability characterized by sinus and chest congestion, or 
multiple joint pain were incurred during his active service.

5.  The veteran's claims for direct service connection for 
chronic fatigue and memory loss, and his separate claim for 
service connection for a psychiatric disability, are 
inextricably intertwined.

6.  The lay and medical evidence has established the 
existence of major depression that is etiologically linked to 
his Gulf War military service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for gastrointestinal disability 
characterized by diarrhea, indigestion, and abdominal pain.  
38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).

2.  The claims for service connection for chronic fatigue, 
memory loss, chronic headaches, vertigo, respiratory 
disability characterized by sinus and chest congestion, 
multiple joint pain, and a psychiatric disability are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's chronic fatigue was not the result of an 
undiagnosed illness incurred during his military service.  
38 U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. § 3.317 
(1999).

4.  The veteran's memory loss was not the result of an 
undiagnosed illness incurred during his military service.  
38 U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. § 3.317 
(1999).

5.  The veteran's chronic headaches were not incurred as a 
result of his military service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.317 (1999).

6.  The veteran's vertigo was not incurred as a result of his 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 (1999).

7.  The veteran's respiratory disability characterized by 
chest and sinus congestion was not incurred as a result of 
his military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 (1999).

8.  The veteran's multiple joint pain was not incurred as a 
result of his military service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.317 (1999).

9.  The veteran's major depression was incurred as a result 
of his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran received an enlistment examination in October 
1975.  The only medical history noted by the veteran was for 
a previously sprained ankle and tooth/gum problems.  On 
examination, his head, nose, sinuses, lungs, abdomen, 
viscera, upper and lower extremities, feet, spine, 
musculoskeletal system, neurologic system, and psychiatric 
evaluation were all found to be normal.  A podiatry 
consultation of January 1976 noted the veteran's complaint of 
pain in his feet.  No abnormalities were found on 
examination, but the examiner commented that the veteran's 
boots were very tight.  An outpatient record from November 
1976 noted complaints of sore throat, congestion, and 
fatigue, however, the veteran refused to be examined and 
merely requested medication.  In January 1977, it was 
reported that the veteran complained of nasal congestion, 
runny nose, headaches, diarrhea, and abdominal pain.  
However, no diagnosis was reported.

A comprehensive examination provided to the veteran in June 
1982 during his service with the U. S. Army Reserve noted 
similar medical history and examination findings as the 
October 1975 examination.  He provided a more detailed 
medical history in November 1987 in which the veteran 
reported having acne as a teenager, root canal procedures, 
and the removal of his tonsils.  His examination findings 
were again normal.  

In early May 1991, the veteran completed a medical history 
form in which he denied any symptoms of fatigue, cough, sinus 
infections, stomach pain, nausea, diarrhea, or bloody bowel 
movements.  He also reported that he had no reason to believe 
that he or his unit was exposed to chemical or germ warfare.  
The veteran did report a bug bite.  A separate more 
comprehensive medical history form was also completed on the 
same date in which the veteran did not report any history of 
symptomatology.  On examination, his head, nose, sinuses, 
mouth, throat, lungs, chest, abdomen, viscera, upper and 
lower extremities, spine, feet, musculoskeletal system, 
neurologic system, endocrine system, and psychiatric 
evaluation were all normal.

A follow-up history and examination were completed in late 
May 1991.  On two separate medical history forms, the veteran 
again denied any chronic symptomatology except for a bug bite 
that remained very swollen.  The examination report noted 
findings similar to the early May 1991 examination.  The 
examiner commented that there were no defects found with the 
veteran or diagnoses on examination.

In April 1992, the veteran was issued a U. S. Department of 
Defense (DD) Form 215 which noted he had served in the 
Southwest Asian Theater of Operations from January to May 
1991.

The veteran was given a comprehensive examination in August 
1993 in connection with his continued service with the U. S. 
Army Reserve.  On his Report of Medical History form, he 
wrote the following:

I have been having a problem with memory 
loss and other ailments from Desert 
Storm.

However, he specifically denied symptoms of painful joints, 
frequent or severe headaches, dizziness or fainting spells, 
nose or throat trouble, sinusitis, shortness of breath, 
chronic cough, frequent indigestion, stomach or intestinal 
trouble.  The examination report noted that the veteran's 
head, nose, sinuses, mouth, throat, lungs, chest, abdomen, 
viscera, upper and lower extremities, spine, feet, 
musculoskeletal system, neurologic system, endocrine system, 
and psychiatric evaluation were all normal.  It was 
determined by the examiner that the veteran was qualified for 
retention in the U. S. Army Reserve.

The veteran filed his claims for service connection in 
October 1993.  His U. S. Department of Veterans Affairs (VA) 
medical records were received in April 1996.  An outpatient 
record of October 1993 reported the veteran's complaints of 
sleeping sixteen hours a day for the past year and a half and 
dizziness for the past year.  He alleged that his dizziness 
was occurring three to four times a day for the past four to 
five weeks.  

A VA Persian Gulf Registry examination was afforded the 
veteran in November 1993.  His claimed symptoms included 
fatigue, dizziness, constant headaches, sinus congestion, 
"twisting" in the chest, short-term memory loss, and pain 
and stiffness in his hands and knees.  The veteran asserted 
that his health had been "perfect" prior to his deployment 
to the Gulf War.  He claimed that during the war he had been 
exposed to smoke from burning oil wells and explosions from 
SCUD missiles.  The veteran reported that these explosions 
would set off his unit's chemical detectors.  It was alleged 
by the veteran that he suffered from diarrhea and was sick 
several times during the war.  He claimed that his alleged 
symptomatology developed ten to twelve months after his 
return.  These symptoms were related to be either persistent 
or recurrent in nature.  A comprehensive examination noted 
normal findings.  However, the diagnoses were chronic 
fatigue, memory loss, headaches, vertigo, and sinus 
congestion.  The examiner opined:

[The veteran] was in perfect health 
before his deployment to Persian Gulf.  
Had exposure to multiple chemicals in 
Persian Gulf.  Developed symptoms 10 to 
12 months after his return to USA.  

The veteran submitted a written statement to the RO in April 
1994.  He claimed that during the Gulf War he had been 
exposed to attacks by SCUD missiles carrying high explosive 
and chemical agent warheads.  The veteran alleged that 
chemical detectors in his area had gone off during these 
attacks.  He also asserted that he had witnessed dead and 
mutilated bodies after these attacks.  The veteran claimed 
that he was also exposed to environmental hazards such as 
smoke from burning oil facilities and insecticides.

A VA psychiatric examination was given to the veteran in May 
1994.  The examiner noted that during the Gulf War the 
veteran was "not in actual combat but was in situations 
where he feared for his life.  He experienced moderate 
stressors."  Unfortunately, the examiner failed to note what 
stressors he was referring to.  After a thorough interview 
with the veteran, the diagnosis was post-traumatic stress 
disorder (PTSD).  It was opined by the examiner that:

[The veteran] has rather pronounced 
sleeping problems.  He feels fatigued and 
has become more argumentative and more 
easily irritated.  All of his symptoms 
are rather mild, but the few existing 
symptoms justify the [diagnosis] of 
[PTSD].

A VA general medical examination was also given to the 
veteran in May 1994.  On examination, his head, nose, 
sinuses, and throat were all normal, except for tonsillectomy 
and adenoidectomy.  An examination of his respiratory system 
failed to reveal any abnormal findings and his chest X-ray 
was noted to be normal.  The examiner commented that the 
veteran "can certainly walk up many flights of stairs 
without any problem."  His digestive, musculoskeletal, 
endocrine and neurologic systems were all found to be normal.  
Urine and blood testing noted results that were all within 
normal parameters, except a slightly heightened level of 
triglyceride level in his blood.  The reported diagnoses were 
"chest condition not found at this examination", moderately 
severe myopia, scarring of the right tympanic membrane, and a 
tattoo on the left arm.

A VA outpatient record of June 1994 reported the veteran's 
claimed symptoms to be chronic fatigue, dizziness, headaches, 
chest and sinus congestion, memory loss, and joint pain.  The 
assessment was Persian Gulf War syndrome.

In a notice of disagreement (NOD) received in February 1995, 
the veteran indicated that he had not received ongoing 
treatment for his claimed symptomatology because his local VA 
medical facility had informed him that there were no 
treatment plans available due to the uncertain causes of his 
ailments.  He also noted that VA medical personnel had told 
him that his current complaints may have been caused by his 
chemical sensitivity to the Southwest Asian environment or 
due to exposure to biological or chemical agents.  It also 
appears that the veteran alleged that his current 
symptomatology was the result of his inoculation with "anti-
chemical warfare drugs" and high stress conditions during 
the Gulf War.  

In December 1998, the U. S. Armed Services Center for 
Research of Unit Records (Center) responded to a request for 
information on the veteran's exposure to combat during the 
Gulf War.  It was reported that the veteran's assigned unit 
was stationed in the spring of 1991 in areas under attack by 
SCUD missiles.

The veteran was afforded another psychiatric examination in 
December 1998.  He related a history of being exposed to SCUD 
missile attacks during his service in the Gulf War.  His 
symptoms were noted to include memory loss, fatigue, and 
disturbed sleep.  The diagnoses were major depression and 
alcohol dependence.  The following was opined by the 
examiner:

It should be noted that this [veteran's] 
depressive symptoms began after his stint 
in the Gulf War.  He said that prior to 
that he was quite active with sports, 
more active with friends and was not 
depressed.  Certainly, there are events 
going on in his life which would cause 
anyone to be depressed, but it appears 
that there were some events that occurred 
that may have triggered this current 
depression for him.



II.  Applicable Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 (1999) as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1999).  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999); See also 38 U.S.C.A. § 1154(b) (West 
1991).

In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability in the form of 
a medical diagnosis, (2) incurrence or aggravation of a 
disease or injury in service in the form of lay or medical 
evidence, and (3) a nexus between the in-service injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  A claim 
may also be well grounded under 38 C.F.R. § 3.303(b) if (1) 
the condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).

Service connection for a chronic, undiagnosed illness may be 
granted to a veteran who served in Southwest Asia during the 
Gulf War who exhibits objective indications of chronic 
disability which result from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, muscle pain, joint pain, neurological signs or 
symptoms, signs or symptoms involving the skin, signs or 
symptoms involving the respiratory system (upper or lower), 
or gastrointestinal signs or symptoms.  This chronic 
disability must have become manifest either during active 
service in the Southwest Asia theater of operations during 
the Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2001, and by history, physical examination, 
and laboratory tests it cannot be attributed to any known 
clinical diagnosis.  Such a chronic, undiagnosed illness will 
then be service connected unless there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active service in the Southwest Asia theater of operations 
during the Gulf War; or there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from service in the Southwest Asia theater of 
operations during the Gulf War and the onset of the illness; 
or there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117 (West Supp. 1999); 
38 C.F.R. § 3.317 (1999). 

The VA General Counsel has held that a well-grounded claim 
for compensation under 38 U.S.C. § 1117(a) and 38 C.F.R. § 
3.317 generally requires the submission of some evidence of: 
1) active military, naval, or air service in the Southwest 
Asia theater of operations during the Gulf War; 2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; 3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and 4) a nexus between the chronic 
disability and the undiagnosed illness.  In terms of 
satisfying the "nexus" requirement of the fourth element, 
medical evidence would ordinarily be required.  However, lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation, and provided that the lay evidence is 
capable of substantiation by medical evidence.  VAOPGCPREC 4-
99 (May 3, 1999).

III.  Analysis

Duty to Inform and Duty to Assist

A review of the evidence indicates that the veteran has been 
informed of the requirements for submitting a well-grounded 
claim for service connection, to include a claim for an 
undiagnosed illness under the provisions of 38 U.S.C.A. 
§ 1117 & 38 C.F.R. § 3.317.  This was accomplished in the 
RO's letter of August 1996 requesting supporting evidence, 
the statement of the case (SOC) issued in May 1995, and 
subsequent supplemental statements of the case (SSOC).  As 
the veteran has been provided with the opportunity to present 
evidence and arguments on the issues on appeal, and availed 
himself of those opportunities, appellate review is 
appropriate at this time.  See Robinette v. Brown, 8 Vet. 
App. 65 (1995); Bernard v. Brown, 4 Vet. App. 384 (1993).  It 
is also determined, that when appropriate, the RO has 
conducted all required development under the duty to assist 
found at 38 C.F.R. § 5107(a) (West 1991).  This has included 
requesting all available lay evidence and identified records 
of medical treatment.


Service connection for a gastrointestinal disability.

The veteran has claimed that he incurred a current 
gastrointestinal disability as a result of his military 
service.  He specifically has related symptoms of diarrhea, 
indigestion, and abdominal pain to his service in the Gulf 
War.  While the veteran has claimed that this disorder does 
exist and is the result of an undiagnosed illness, as a lay 
person, he does not have the medical expertise to provide a 
diagnosis or determine etiology of chronic symptoms.  See 
Zang v. Brown, 8 Vet. App. 246 (1995); Godfrey v. Brown, 7 
Vet. App. 398 (1995).

The service medical records indicate that the veteran 
suffered with diarrhea and abdominal pain in January 1977.  
However, subsequent medical examinations found no abnormality 
associated with veteran's gastrointestinal system.  In fact, 
the veteran himself has not attributed these complaints early 
in his military career to his current symptoms.  Based on 
this evidence, it appears that these symptoms were acute in 
nature and did not result in a chronic disability.  Neither 
the military nor post-service medical records have reported a 
diagnosis for a gastrointestinal disability.  The veteran's 
alleged complaints for diarrhea during his active service in 
the Gulf War are not reported in the service medical records.  
Subsequent military and VA examinations have failed to note 
any objective symptoms or signs associated with a 
gastrointestinal system, nor has any gastrointestinal 
complaint been associated by objective opinion with his Gulf 
War service or as an undiagnosed illness.

Based on the above analysis, the undersigned finds that the 
claim for service connection for a gastrointestinal 
disability has failed to meet the Caluza, Savage, or 
VAOPGCPREC 4-99 tests for well-grounded claims under 
38 U.S.C.A. § 5107(a).  That is, there is no current 
diagnosis of a gastrointestinal disability, or a competent 
nexus opinion between the indications of signs or symptoms 
and an undiagnosed illness.  Since this claim is not well-
grounded, there is no duty to further assist the veteran.  
See Grottveit v. Brown, 5 Vet. App. 91 (1993).


Service connection for chronic fatigue, memory loss, chronic 
headaches, vertigo, respiratory disability, and multiple 
joint pain.

The veteran's complaints of chronic fatigue, memory loss, 
chronic headaches, vertigo, chest and sinus congestion, and 
multiple joint pain have all been associated by medical 
examiners with exposure to chemicals in the Gulf War or to 
"Persian Gulf War syndrome."  These claimed symptoms have 
been alleged by the veteran to have arisen during the covered 
presumptive period under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  Therefore, it is found by the undersigned that 
these claims are well-grounded under these laws and 
regulations.  As noted above, all requirements for the duty 
to assist in this case have been appropriately addressed by 
the RO.

A review of the claims file indicates two medical opinions 
have provided a nexus between the above noted symptoms and 
the veteran's service in the Gulf War or an undiagnosed 
illness.  The first was the Persian Gulf Registry examination 
of November 1993 and second was an outpatient record of June 
1994.  However, neither examiner reported any objective 
evidence or findings on examination that the alleged symptoms 
actually existed.  In fact, the former examination report 
specifically noted normal findings for the affected 
anatomical parts and body systems.  It appears that these 
medical opinions were solely based on the veteran's claimed 
history and symptomatology and not on any objective symptoms 
or signs found on examination.  According to the U. S. Court 
of Appeals for Veterans Claims (Court), the VA is not 
required to accept as competent evidence a physician's 
opinion that is based on a claimant's uncorroborated 
recitation of events or medical history.  See Owens v. Brown, 
7 Vet. App. 429; see also Godfrey v. Brown, 8 Vet. App. 113 
(1995).  The veteran has been informed of the possibility of 
submitting lay evidence to corroborate his claimed symptoms 
in the RO's letter of August 1996, but has failed to comply 
with this request.  There is no evidence of the veteran 
suffering with the above described symptoms or signs other 
than his own assertions.

In fact, the veteran's claims of chronic signs and symptoms 
are inconsistent.  On his military examination of August 
1993, the only symptom he complained about was memory loss.  
He specifically denied the other signs and symptoms which he 
claimed, just three months later, on his Persian Gulf 
Registry examination had existed beginning 10 to 12 months 
after his return from the Gulf War in May 1991.  This 
military examination and the subsequent VA general medical 
examination of May 1994 found no objective evidence of signs 
or symptoms now claimed by the veteran and did not diagnosis 
any disability associated with these symptoms.  The VA 
psychiatric examinations of May 1994 and December 1998 
clearly associated the veteran's symptoms of fatigue and 
memory loss to his diagnosed psychiatric disability.

It is the undersigned's determination that the medical 
opinions of November 1993 and June 1994 that associated the 
veteran's claimed signs and symptoms with either his 
experiences in the Gulf War or an undiagnosed illness are of 
little probative value regarding the issue of service 
connection.  This is based on the finding that the veteran's 
assertions are inconsistent and uncorroborated either by 
direct examination, to include findings on examination noted 
by the very physician providing the opinion in November 1993, 
or other lay evidence.  Therefore, the preponderance of the 
evidence indicates that the veteran has not evidenced 
objective signs and symptoms of a chronic disability since 
his return from the Gulf War and the claim for presumptive 
service connection under the provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 must be denied.

Regarding whether service connection can be granted for any 
of these claimed disorder on a direct basis under the 
provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303, the 
veteran's symptoms of chronic fatigue and memory loss have 
been associated with his diagnosed psychiatric disability and 
will be discussed in the following section of this decision.  
There is no medical evidence of record that has associated 
the veteran's current complaints of chronic headaches, 
vertigo, respiratory disability, and multiple joint pain to a 
known disease entity.  Without current a diagnosis, there is 
no basis on which service connection can be awarded.  See 
Caluza, supra.


Service connection for a psychiatric disability.

According to the Court's decision in Hoyer v. Derwinski, 1 
Vet. App. 208 (1991), when there is a very real potential 
that the conclusions in one claim may have a meaningful 
impact upon the question raised in a separate claim, then 
those issues are inextricably intertwined.  In the current 
case, the undersigned finds that such a situation arises 
between the issue of direct service connection for chronic 
fatigue and memory loss, and the claim for service connection 
for a psychiatric disorder.  This determination is based on 
the VA examination reports that have linked these symptoms 
with the veteran's diagnosed psychiatric disability.  In 
addition, since the veteran has timely appealed the 
underlying symptoms of his psychiatric disability, which can 
be construed as "part and parcel" of his actual psychiatric 
disorder, it is found that the veteran intended his timely 
substantive appeal of July 1995 for his psychiatric symptoms 
to be an appeal for a psychiatric disorder.  Therefore, 
appellate review of all these issues is warranted.  It is 
also found, based on competent nexus opinions provided in the 
May 1994 and December 1998 VA examinations, that this claim 
is well-grounded.  See Caluza, supra.

In the current case, the veteran has claimed that he and his 
unit were subjected to SCUD missile attacks during the Gulf 
War.  He further contented that he witnessed dead and injured 
bodies as a result of these attacks.  As noted above, the 
Center has verified that the veteran's unit in the Gulf War 
was stationed at locations that sustained SCUD missile 
attacks and that casualties were sustained in these attacks.  
Therefore, the undersigned finds that the veteran was engaged 
in combat with the enemy and his assertions related to that 
combat experience must be analyzed by the standards of 
38 U.S.C.A. § 1154(b).  As there is no clear and convincing 
evidence that he was not subjected to these attacks, his 
claims of exposure to stressors are accepted.

Unfortunately, the examiner of May 1994 failed to note the 
type of stressors on which the veteran's diagnosis of PTSD 
was based.  However, it can be reasonably inferred based on 
the veteran's consistent lay statements and history, that the 
stressors referred to were the verified SCUD missile attacks.  
While the subsequent VA examination of December 1998 
diagnosed depression, it appears that this examiner also 
found that the veteran's current neurosis was in some part 
attributable to his Gulf War experiences.  As the veteran's 
stressors have been adequately verified, he has provided 
competent evidence of continued symptomatology since his 
military service in the Gulf War, and he has received 
competent diagnoses and nexus opinions to his military 
service, it is determined that service connection for his 
current psychiatric disorder, diagnosed as major depression, 
must be granted.  See 38 C.F.R. § 3.303(b), (d).


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for a 
gastrointestinal disability characterized by diarrhea, 
indigestion, and abdominal pain; to include service 
connection for an undiagnosed illness under the provisions of 
38 U.S.C.A. § 1117 & 38 C.F.R. § 3.317; this appeal is 
denied.

Entitlement to service connection for chronic fatigue due to 
an undiagnosed illness under the provisions of 38 U.S.C.A. 
§ 1117 & 38 C.F.R. § 3.317 is denied.

Entitlement to service connection for memory loss due to an 
undiagnosed illness under the provisions of 38 U.S.C.A. 
§ 1117 & 38 C.F.R. § 3.317 is denied.

Entitlement to service connection for chronic headaches, to 
include service connection for an undiagnosed illness under 
the provisions of 38 U.S.C.A. § 1117 & 38 C.F.R. § 3.317, is 
denied.

Entitlement to service connection for vertigo, to include 
service connection for an undiagnosed illness under the 
provisions of 38 U.S.C.A. § 1117 & 38 C.F.R. § 3.317, is 
denied.

Entitlement to service connection for multiple joint pain, to 
include service connection for an undiagnosed illness under 
the provisions of 38 U.S.C.A. § 1117 & 38 C.F.R. § 3.317, is 
denied.

Entitlement to service connection for major depression is 
granted.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

